     Case 2:16-cv-02750-JAM-KJN Document 219 Filed 12/10/20 Page 1 of 1


 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT

 9                           FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    THEON OWENS,                                        No. 2:16-cv-2750 JAM KJN P
12                        Plaintiff,
13             v.                                         ORDER
14    JOSEPH DEFAZIO, et al.,
15                        Defendants.
16

17            Plaintiff has filed a motion for extension of time to file an opposition to defendants’

18   November 12, 2020 motion for summary judgment and a reply to defendants’ November 13,

19   2020 opposition. Good cause appearing, IT IS HEREBY ORDERED that:

20            1. Plaintiff’s motion for an extension of time (ECF No. 218) is granted; and

21            2. Plaintiff shall file and serve his opposition and reply on or before January 4, 2021.

22   Dated: December 9, 2020

23

24

25

26   owen2750.36(3)

27

28
